Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 7, 10, 15, and 19:

(From claim 1): “first plurality of anti-cavitation channels formed as axially-elongated trenches cut into the case engine block body at the first inter-cylinder wall section”

(From claim 7): “wherein the first cylinder has a cylinder radius, as taken in a section plane orthogonal to the first cylinder centerline; and wherein the first plurality of anti-cavitation channels each have a radius of curvature less than the cylinder radius, as taken in the section plane”

(From claim 10): “a third cylinder; a first inter-cylinder wall section located between the first cylinder and the second cylinder, as taken along a longitudinal axis perpendicular to the first cylinder centerline and to the second cylinder centerline; a second inter-cylinder wall section located between the first cylinder and the third cylinder, as taken along the longitudinal axis; a first plurality of anti-cavitation channels formed in the first inter-cylinder wall section; and a second plurality of anti-cavitation channels formed in the second inter-cylinder wall section:” and “wherein the first plurality of anti-cavitation channels comprises first and second anticavitation channels; and wherein the second plurality of anti-cavitation channels comprise third and fourth anti-cavitation channels substantially aligned with the first and second anti-cavitation channels, respectively, along axes parallel to the longitudinal axis”

(From claim 15): “anti-cavitation channels configured as axially-elongated trenches cut into the inner block walls at locations adjacent the targeted surface regions of the cylinder liners”

(From claim 19): “wherein the first plurality of anti-cavitation channels comprises: a first anti-cavitation channel formed in the first inter-cylinder wall section and located on a first side of a connecting line extending from the first cylinder centerline to the second cylinder centerline, as taken in a section lane orthogonal to the first cylinder centerline; and a second anti-cavitation channel formed in the first inter-cylinder wall section and located on a second, opposing side of the connecting line”

It is known in the art, in general, to configure the wetted surface of cylinder liner / engine block cooling areas with elements to reduce or prevent cavitation against the wetted walls. For example, see the detailed rejection of 21 October 2020 and Wagner (US Pat No 6,675,750).
However, the specific structural limitations (the noted portions above) now amended into each of the independent claims are sufficiently detailed, new, and novel, to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747